Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.             The non-statutory double patenting rejection has been removed, due to the Terminal Disclaimer approval dated 06/01/2020.

               Claim 1 canceled prior to examination.


Response to Argument
2.         Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/2020 has been entered.       
	    
                Applicant's arguments filed 10/30/2020 have been fully considered regarding the amended independent claim 2, and Murai is added that renders the arguments moot by changing the 35 U.S.C. 102 rejection to a 35 U.S.C. 103 rejection to address Murai was previously used for the claim 7, but now is applicable to all claims 1 – 7. 
                Interpretation, in regards to the applicant’s comment that the amendment is supported by specification para [0034-35], please note the specification provides  “detecting the APL (average picture luminance level)” that supports the claim limitation for “a setting value being obtained from video signal”, but the limitation of “a cumulative value” in the claim language is much broader than many features of the spec [0034-35]. While the specification for the “cumulative value” adds the APL (average picture luminance level) to the setting of each display differently based on “effective pixel number and calculation of a valid-APL-coefficient to create a different cumulative value for each display that is sent to another display”, the claim language “a cumulative value which the second display apparatus or the third display apparatus adds a setting value being obtained from video signal to the setting value”  for “ a cumulative value” is only adding to the “setting value” the APL value (which is, a setting value being obtained from video signal). Thus, in BRI interpretation the initial setting value could be zero and the cumulative value is the APL setting, that is, the setting value is set to the APL setting value obtained.
               Please note, the examiner is interpreting the claim language in BRI, and cannot read such limitations from the specification into the claim language. However,
If the applicant amends many features of the spec [0035] into the claim language to claim “a cumulative value” that adds the APL (average picture luminance level) to the setting of each display based on “effective pixel number and calculation of a valid-APL-coefficient to create a cumulative value for each display that is different from the then, that will overcome the current rejection.

                

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 – 7 rejected under 35 U.S.C. 103 as being un-patentable over Perkins et al., hereinafter Perkins (US 20130181884 A1) in view of Murai et al., hereinafter Murai (US 20130314458 A1).


           Regarding claim 2, Perkins discloses “A video display system comprising:
                {Fig 1, Fig 3A, 3B, 4C}
          “at least first to third display apparatuses {[0069] Fig 1, illustrates 12 microtile displays, each labeled as 1. three of them shown on the first row} for displaying on a screen an image {Fig 3B, mosaic image}, the image including a plurality of images from the first to third display apparatuses”, 
           { (Fig1, 3A-3B, 4C) disclose the display arrangements, [0069] as cited [Thus, the video routing and processing module of each microtile unit 1 communicates with an ]}.

              “wherein each display apparatus is connected to other two display apparatuses to form a single loop for data communication through the display apparatuses {as noted by Fig 1 and [0069, 105]}, and has operation mode settings including a master operation mode”,
            {[0075-76] discloses the master and slave modes and their operation, Fig 1 illustrates and [0069] provides “form a single loop for data communication through the display apparatuses”, also [0105] and Fig 1 discloses the closed loop daisy chain of the micro units (display project heads)  as cited [0123] "By closing the daisy chain into a loop, there will be two signal and control paths from the system master to each microtile unit If one microtile unit 1' fails, the subsequent microtile unit 1's can be accessed through the alternate signal path"},     

          “when the first display apparatus receives a request for the first display apparatus to operate under the master operation mode, and accepts the request, the first display apparatus set as a master display apparatus:” 
         {[0075-76] discloses the master and slave modes and their operation, [0110] provides one master and other slaves [0111 – 112] and Fig 14 disclose “a method 1400 for determining a system master via non-limiting arbitration schemes},

             “receives video signal related to the image  to be displayed on the screen”;  
         {[0069] Likewise, each input module 9 includes a DVI receiver 81 for receiving video signals from a source, such as a PC via a DVI connector 79, and each system controller 7 includes a CPU 83 for exchanging command/control messages with other units, via its video routing and processing module},

              “obtains a setting value related to the image to be displayed on the screen; and outputs the setting value to the second display apparatus connected downstream of the first display apparatus”,
         {[0069] Thus, the video routing and processing module of each microtile unit 1 communicates with an associated mosaic display module comprising digital to analog converter (DAC) 75 and DVI transmitter 77 for transmitting video signals to an associated light engine via a DVI connector 79, [0228] discloses “obtain a setting value related to the image” as cited [The circuitry 1603, 1703 can include a microprocessor, frame buffer and video processing to provide at least one of image capture, resizing, color matching, edge blending and geometric correction of the image.]},


       {The video routing and processing among display units to form a single loop noted in [0069], additionally  [0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image" and [0123] disclosed "the closed loop of displays", that is, the last slave unit at the end of daisy chain communicates with the first unit (e.g. master) because it is the next connected unit in the daisy chain as cited [0123] In some embodiments, loop around occurs when if the daisy chain of the microtile units 1' and the system master/input module 9' are closed into a loop.  In these embodiments, during the Address Assignment phase, the system master will be the starting and terminating element in the loop.  and [0075, 115] disclosed the master and slave relationship and operation in each mode},



                  But Perkins does not explicitly disclose “a cumulative value which the second display apparatus or the third display apparatus adds a setting value being obtained from video signal to the setting value”, 
                Interpretation, based on the applicant’s provided specification support paragraph [0034-35], please note the “detecting the APL (average picture luminance level)” supports the claim limitation for “a setting value being obtained from video a cumulative value which the second display apparatus or the third display apparatus adds a setting value being obtained from video signal to the setting value”  for “ a cumulative value” is only adding to the “setting value” the APL value (which is, a setting value being obtained from video signal). Thus, in BRI interpretation the initial setting value could be zero and the cumulative value is the APL setting, that is, the setting value is set to the APL setting value obtained. Based on this interpretation:
               Murai in a similar field of endeavor teaches “the APL value (which is, a setting value being obtained from video signal)”, as cited Murai  Fig 1-2, 5-10  [0013] particularly lines 8-10 discloses average luminance is calculated for each display of the multi-display device, lines 11-14 adjusting brightness in the plurality of the displays based in the average lighting ratio and "a reference light emission APL value" (common setting value) , and applied by each display. [0126] discloses "common setting value" as either APL value in common used for the same configuration display devices sequentially arranged to form the multi-display device; or instead, a different reference backlight APL values used, so that brightness of images displayed on the liquid crystal display devices is equalized".  [0015] discloses adjusting the brightness among the sequential displays for eliminating brightness unevenness,  [0018-19] light   [0029] sequentially arranged multi-display device.
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Perkins as taught in Murai to provide “a cumulative value which the second display apparatus or the third display apparatus adds a setting value being obtained from video signal to the setting value”, for the purpose of adjusting the brightness among the sequential displays for eliminating brightness unevenness as Murai [0015] teaches.



           Regarding claim 3, Perkins / Murai discloses claim 2, and Perkins further discloses “The video display system according to claim 2, wherein after the first display apparatus receives the cumulative value, the first display apparatus determines that a setting for displaying the image on the screen among the first to third display apparatuses is completed”, Murai disclosed the “cumulative value” in claim 1, and Perkins  [0075, 115] discloses the master and slave relationship and operation in each mode. The first display unit could be the master apparatus for “wherein after the first display apparatus receives the data related received data”.  [0105] disclosed "the closed loop of displays", that is, the last slave unit at the end of daisy chain communicates with the first unit (e.g. master) because it is the next connected unit in the daisy chain (Fig 1). [0123] loop around occurs when if the daisy chain of the microtile units 1' and the system master/input module 9' are closed into a loop.  In these the system master will be the starting and terminating element in the loop.   [0075, 115] Thus, “the first display apparatus as master determines that a setting for displaying the image on the screen among the first to third display apparatuses is completed”.
                    

           Regarding claim 4, Perkins / Murai discloses claim 2, and Perkins further discloses “The video display system according to claim 2, wherein before the first display apparatus outputs the setting value to the second display apparatus”,  
           {Before the master (first display) outputs the setting value to the second display, as cited [0117] [the system master will probe to determine what is connected to it]},

              “the third display apparatus processes a video data received from the first display apparatus through the second display apparatus, and outputs the video data processed to the first display apparatus”, 
           {The video routing and processing among display units to form a single loop noted in [0069], additionally  [0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image" and [0105] disclosed "the closed loop of displays", that is, the last slave unit at the end of daisy chain communicates with the first unit (e.g. master) because it is the next connected unit in the daisy chain as cited in [0123] In some embodiments, loop around occurs when if the daisy chain of the microtile units 1' and the system master/input the system master will be the starting and terminating element in the loop. [0075, 115] disclosed the master and slave relationship and operation in each mode.}
 
               
           Regarding claim 5, Perkins / Murai discloses claim 4, and Perkins further discloses “The video display system according to claim 4, wherein the first display apparatus processes the video data received from the third display apparatus to produce the setting value”, 
                        As already noted in claim 4, and also [0123] loop around occurs when if the daisy chain of the microtile units 1' and the system master/input module 9' are closed into a loop.  In these embodiments, during the Address Assignment phase, the system master will be the starting and terminating element in the loop.  
            That is, after the first display (master) receive feedback from the slave devices and determines the mapping and information of the slave devices [0075, 227-228] which reads on “wherein the first (master) display apparatus processes the video data received from the third display apparatus (last slave in the daisy chain), then, “the first display device to produce the setting value”, [0228] discloses “obtain a setting value related to the image” as cited [The circuitry 1603, 1703 can include a microprocessor, frame buffer and video processing to provide at least one of image capture, resizing, color matching, edge blending and geometric correction of the image.]}.



                 Regarding claim 6, Perkins / Murai discloses claim 4, and Perkins further discloses “The video display system according to claim 4, wherein after the first display apparatus receives the setting value from the third display apparatus, the first display apparatus determines that a setting for displaying the image on the screen among the first to third display apparatuses is completed”, 
                        As already noted in claim 4, The video routing and processing among display units to form a single loop noted in [0069] that is, from the first to third display apparatus and back to the first, additionally  [0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image" and [0105] disclosed "the closed loop of displays", that is, the last slave unit at the end of daisy chain communicates with the first unit (e.g. master) because it is the next connected unit in the daisy chain as cited in [0123] loop around occurs when if the daisy chain of the microtile units 1' and the system master/input module 9' are closed into a loop.  In these embodiments, during the Address Assignment phase, the system master will be the starting and terminating element in the loop, reads on “the first display apparatus (master) determines that a setting for displaying the image on the screen among the first to third display apparatuses is completed”.
            That is, after the first display (master) receive feedback from the slave devices and determines the mapping and information of the slave devices [0075, 227-228] which reads on “wherein the first (master) display apparatus processes the video data [0228] discloses “obtain a setting value related to the image” as cited [The circuitry 1603, 1703 can include a microprocessor, frame buffer and video processing to provide at least one of image capture, resizing, color matching, edge blending and geometric correction of the image.]}.



              Regarding claim 7, Perkins / Murai discloses claim 2, and Perkins further discloses “The video display system according to claim 2 wherein each of the first to third display apparatuses comprises: {Fig 1, Fig 3A, 3B, 4C}
           {[0069] Fig 1, illustrates 12 microtile displays, each labeled as 1. three of them shown on the first row} for displaying on a screen an image {Fig 3B, mosaic image}, the image including a plurality of images from the first to third display apparatuses”,

              a light source; {0054}
               a feature {[0098] various features} extracting unit configured to extract video data {[0075] data is extracted from the video} which indicates a feature of the video signal received; and 
               a controller configured to control the light source; {0054}

               in a first loop processing, 
                          the first display apparatus: {first display e.g. master [0075]}
[0069] obtained based on the first video data to the second display apparatus; 

                 the second display apparatus:
                          extracts third video data indicating a feature of video signal received; 
{[0075] data is extracted from the video} 
                 receives the second video data from the first display apparatus [0069]; 
obtains fourth video data based on the received second video data and extracted third video data; and outputs the fourth video data to the third display apparatus; 
            {[0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image"},

      the third display apparatus: 
          extracts fifth video data indicating a feature of video signal received; receives the fourth video data from the second display apparatus; obtains sixth video data based on the received fourth video data and extracted fifth vide data; and outputs the sixth video data to the first display apparatus, the first display apparatus receives the sixth video data from the third display apparatus, 
              {[0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image", and [0123] disclosed "the closed loop as cited [0123] In some embodiments, loop around occurs when if the daisy chain of the microtile units 1' and the system master/input module 9' are closed into a loop.  In these embodiments, during the Address Assignment phase, the system master will be the starting and terminating element in the loop.  and [0075, 115] disclosed the master and slave relationship and operation in each mode.}

      For the limitations “ in a second loop processing after the first loop processing, 
                 the first display apparatus obtains, based on the received sixth video data, a common setting value for controlling the light sources of the first to third display apparatus, and outputs the common setting value to the second display apparatus; the second display apparatus receives the common setting value from the first display apparatus for setting own light source, and outputs the received common setting value to the third display apparatus; the third display apparatus receives the common setting value from the second display apparatus for setting own light source, and outputs the received common setting value to the first display apparatus; and after the first display apparatus receives the common setting value from the third display apparatus, the first display apparatus determines that a setting for controlling the light sources of the first to third display apparatus is completed”,
           As already noted in detail Perkins [0069] discloses the video routing and processing module of each microtile unit 1 communicates with an associated mosaic display module, Fig 1 and [0069, 105], and has operation mode settings including a in a loop”, [0069], additionally  [0227-228] discloses "image data passing from one display to the next from the first to the last display, data including "image capture, resizing, color matching, edge blending and geometric correction of the image".

              For the limitation of  “a common setting value for controlling the light sources of the first to third display apparatus”, Perkins [0228] discloses “obtain a setting value related to the image” as cited [The circuitry 1603, 1703 can include a microprocessor, frame buffer and video processing to provide at least one of image capture, resizing, color matching, edge blending and geometric correction of the image.]},

                  
               Murai further teaches “a common setting value for controlling the light sources of the first to third display apparatus”, as cited Murai  Fig 1-2, 5-10  [0013] particularly lines 8-10 discloses average luminance is calculated for each display of the multi-display device, lines 11-14 adjusting brightness in the plurality of the displays based in the average lighting ratio and "a reference light emission APL value" (common setting value) , and applied by each display. [0126] discloses "common setting value" as either APL value in common used for the same configuration display devices sequentially arranged to form the multi-display device; or instead, a different reference backlight APL values used, so that brightness of images displayed on the liquid crystal display devices is equalized".  [0015] discloses adjusting the brightness among the sequential displays for eliminating brightness unevenness,  [0018-19] light adjustment individually from display to display  [0029] sequentially arranged multi-display device.
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Perkins / Murai as further taught in Murai to provide “a common setting value for controlling the light sources of the first to third display apparatus”, for the purpose of adjusting the brightness among the sequential displays for eliminating brightness unevenness as Murai [0015] teaches.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422